                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 SPARTANBURG DIVISION

JANE DOES 1-9,                                        Civil Action Number: 7:20-cv-00947-TMC

                Plaintiffs,

v.
                                                            DEFENDANT MG FREESITES’
COLLINS       MURPHY,    LIMESTONE
                                                               ANSWERS TO LOCAL
COLLEGE, MG FREESITES LTD d/b/a
                                                           RULE 26.01 INTERROGATORIES
PORNHUB.COM, and HAMMY MEDIA,
LTD. d/b/a XHAMSTER.COM,

                Defendants.


        Defendant MG FREESITES LTD d/b/a PORNHUB.COM (“Defendant MG Freesites”)

 answers interrogatories propounded by Rule 26.01, Local Civil Rules (D.S.C.), as follows:

     (A) State the full name, address, and telephone number of all persons or legal entities who

          may have a subrogation interest in each claim and state the basis and extent of that

          interest.

          ANSWER: None.

     (B) As to each claim, state whether it should be tried jury or nonjury and why.

          ANSWER: Plaintiffs’ claims raised in the Second Amended Complaint (Dkt. # 33)

 should be tried by jury as seeking legal remedies for damages allegedly incurred.

     (C) State whether the party submitting these responses is a publicly-owned company and

          separately identify (1) any parent corporation and any publicly held corporation owning

          ten percent (10%) or more of the party’s stock; (2) each publicly-owned company of

          which it is a parent; and (3) each publicly owned company in which the party owns ten

          percent (10%) or more of the outstanding shares.




                                             Page 1 of 3
         ANSWER: Defendant MG Freesites is a privately-owned, foreign company. The

remaining inquiry contained within LR26.01 ROG#3 is therefore inapplicable and not

answered.

   (D) State the basis for asserting the claim in the division in which it was filed (or the basis

         of any challenge to the appropriateness of the division). See Local Civ. Rule 3.01

         (D.S.C.).

         ANSWER:        Defendant MG Freesites does not oppose venue as the Second

Amended Complaint alleges facts and circumstances purportedly arising within the

Spartanburg Division of the District of South Carolina.

   (E) Is this action related in whole or in part to any other matter filed in this district, whether

         civil or criminal? If so, provide (1) a short caption and the full case number of the

         related action; (2) an explanation of how the matters are related; and (3) a statement of

         the status of the related action. Counsel should disclose any cases that may be related

         regardless of whether they are still pending. Whether cases are related such that they

         should be assigned to a single judge will be determined by the clerk of court based on a

         determination of whether the cases arise from the same or identical transactions,

         happenings, or events; involve the identical parties or property; or for any other reason

         would entail substantial duplication of labor if heard by different judges.

         ANSWER: Defendant MG Freesites is unaware of any related cases, pending or

otherwise, in the District of South Carolina.

   (F)   [Defendants only.] If the defendant is improperly identified, give the proper

         identification and state whether counsel will accept service of an amended summons

         and pleading reflecting the correct identification.




                                              Page 2 of 3
          ANSWER: Defendant MG Freesites is properly identified.

    (G) [Defendants only.] If you contend that some other person or legal entity is, in whole or

          in part, liable to you or the party asserting a claim against you in this matter, identify

          such person or entity and describe the basis of their liability.

          ANSWER: Defendant MG Freesites does not, at this time, allege that some other

person or legal entity is, in whole or in part, liable to Plaintiffs or Defendant MG Freesites.

Defendant MG Freesites reserves the right to amend this answer following discovery.

                                       Respectfully submitted,

DATED August 1, 2020                          TURNER, PADGET, GRAHAM AND LANEY, P.A.


Greenville, South Carolina              By:   /s/ R. Taylor Speer
                                              R. Taylor Speer | Attorney ID: 12267
                                              email | tspeer@turnerpadget.com
                                              direct | 864-552-4618

                                              J. Kenneth Carter | Attorney ID: 05108
                                              email | kcarter@turnerpadget.com
                                              direct | 864-552-4611

                                              Post Office Box 1509
                                              Greenville, South Carolina 29602
                                              facsimile | 864-282-5993

TPGL 10467073v1 16881.00101                   Attorneys for Defendant MG Freesites Ltd




                                               Page 3 of 3
